Summary Prospectus March 1, 2015, as supplemented through November 20, 2015 Boyd Watterson Core Plus Fund (Formerly the American Independence Core Plus Fund) Institutional | IIISX | 026762500 Class A | IBFSX | 026762609 The Fund’s statutory Prospectus and Statement of Additional Information dated March 1, 2015, as supplemented through November 20, 2015, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund online at www.aifunds.com . You can also get this information at no cost by calling 866-410-2006 or by sending an e-mail request to info@riskxfunds.com . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured • May Lose Value • No Bank Guarantee Click here to view the fund’s statutory prospectus or statement of additional information American Independence Boyd Watterson Core Plus Fund FUND SUMMARY – AMERICAN INDEPENDENCE BOYD WATTERSON CORE PLUS FUND Investment Objective. The Boyd Watterson Core Plus Fund’s (the “Fund”) investment objective is to provide investors with a competitive total return. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Funds” starting on page 65 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40% 0.40% Distribution and Service (12b-1) Fees None 0.35% Other Expenses 0.31% 0.31% Total Annual Fund Operating Expenses 0.71% 1.06% Fee Waivers and Expense Reimbursements -0.26% -0.26% Net Annual Fund Operation Expenses After Fee Waivers and Expense Reimbursements 0.45% 0.80% The Board of Trustees (the “Board”) has approved a Rule 12b-1 plan with a 0.25% distribution fee for Class A shares. In addition, the Board has approved a Shareholder Services Plan for Class A shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is assessing the full 0.25% distribution fee and is assessing 0.10% of the shareholder servicing fee. RiskX Investments, LLC (formerly American Independence Financial Services, LLC) (“RiskX Investments” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2016 in order to keep the Total Annual Fund Operating Expenses at 0.45% and 0.80% of the Fund’s average net assets for the Institutional Class shares and Class A shares, respectively. The contractual expense limitation does not apply to any taxes, brokerage commissions, interest on borrowings, acquired fund fees, extraordinary expenses, or short sale dividend and interest expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board. 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares $46 $201 $369 $858 Class A Shares $503 $723 $961 $1,642 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year ended, October 31, 2014, the Fund’s portfolio turnover rate was 61% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. The Fund seeks a competitive total return by investing in bonds. Under normal market conditions: Ø At least 80% of the value of the Fund’s net assets, plus the amount of any borrowings for investment purposes, will be invested in bonds; Ø The Sub-Adviser will limit the Fund’s average duration to +/- 20% of the Fund’s benchmark, the Barclays Capital U.S. Aggregate Index; Ø The Fund will invest in derivatives for hedging and non-hedging purposes, such as to manage the effective duration of the Portfolio or as a substitute for direct investment; Ø The Fund may invest up to 20% of the value of its net assets, plus borrowings for investment purposes, in international fixed income securities; Ø The Fund may invest up to 20% of the value of its net assets, plus borrowings for investment purposes, in high-yield securities; and Ø At least 65% of the Fund’s net assets, plus borrowings for investment purposes, will be invested in bonds that are rated Baa/BBB or better, at the time of purchase, as rated by a nationally recognized statistical rating organization, such as Moody’s Investors Service Inc. (‘‘Moody’s’’), Standard & Poor’s Corporation (‘‘S&P’’), or Fitch Ratings Ltd. (‘‘Fitch’’), or which are unrated and determined by the Fund’s adviser to be of comparable quality. Main types of securities in which the Fund may invest: Ø U.S. treasury obligations Ø U.S. government agency securities Ø Corporate debt securities Ø Mortgage-backed securities Ø Derivative securities (consisting of exchange-traded U.S. government bond futures and options on interest rates or government bonds) 2 Ø Forward commitment transactions – U.S. government agency mortgage-backed to-be-announced (“TBAs”) securities Ø International fixed income securities Ø High yield securities (commonly known as “junk bonds”) Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the level of risk you are willing to take. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. The Fund is subject to management risk and may not achieve its objective if the Adviser’s expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below: Fixed-Income Securities Risk.
